 

EXHIBIT 10.11A Award Number: ___________

Pericom Semiconductor Corporation
2014 STOCK award and INCENTIVE compensation PLAN

STOCK Option GRANT NOTICE AND
STOCK option AGREEMENT

Pericom Semiconductor Corporation, a California corporation, (the “Company”),
pursuant to its 2014 Stock Award and Incentive Compensation Plan, as amended
from time to time (the “Plan”), hereby grants to the individual listed below
(the “Grantee”) a stock option to purchase the number of shares of Common Stock
set forth below (the “Option”). This Option is subject to all of the terms and
conditions as set forth herein, in the Stock Option Agreement that is attached
hereto, including any country-specific appendix for Grantee’s country (the
“Appendix,” together with the Stock Option Agreement, the “Option Agreement”)
and the Plan, each of which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Option Agreement.

Grantee:   Date of Grant:   Vesting Commencement Date:   Exercise Price Per
Share:   Total Number of Shares
Subject to the Option:   Total Exercise Price:   Type of Option:
                         Expiration Date:   Vesting Schedule: Subject to the
Grantee’s Continuous Service and other limitation set forth in this Grant
Notice, the Plan and the Option Agreement, this Option shall vest in accordance
with the Vesting Schedule.

 

Shares Vesting Type Full Vest Expiration                                        
       

 

Post-Termination Exercise Period: Ninety (90) Days, subject to an extended
Post-Termination Exercise period that may apply upon a termination of the
Grantee’s Continuous

 

--------------------------------------------------------------------------------

 

  Service under the circumstances set forth in Section 6 or 7 of the Option
Agreement.

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS OPTION SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES OR OTHER PAYMENT
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE ABILITY OF THE COMPANY OR, IF
DIFFERENT, THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Grant Notice, the Plan and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice, and fully understands all
provisions of this Grant Notice, the Plan and the Option Agreement. The Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice and the Option Agreement, and separately
hereby agrees that all disputes arising out of or relating to this Grant Notice,
the Plan and the Option Agreement shall be resolved in accordance with Section
13 of the Option Agreement. The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Grant Notice.

    By:       Print Name:                  Address:          

 

2

 

--------------------------------------------------------------------------------

 

PERICOM SEMICONDUCTOR CORPORATION
2014 STOCK AWARD AND INCENTIVE COMPENSATION PLAN

 

STOCK OPTION AWARD AGREEMENT

 

1.                  Grant of Option. Pericom Semiconductor Corporation, a
California corporation (the “Company”), hereby grants to the Grantee (the
“Grantee”) named in the Notice of Stock Option Award (the “Notice”), an option
(the “Option”) to purchase the Total Number of Shares of Common Stock subject to
the Option (the “Shares”) set forth in the Notice, at the Exercise Price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms and
provisions of the Notice, this Stock Option Award Agreement, including any
country-specific appendix for Grantee’s country (the “Appendix,” together with
the Stock Option Agreement, the “Option Agreement”) and the Company’s 2014 Stock
Award and Incentive Compensation Plan, as amended from time to time (the
“Plan”), all of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the Company)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-
Qualified Stock Options. For this purpose, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the date the Option with respect
to such Shares is awarded.

2.                  Exercise of Option.

(a)                Right to Exercise. The Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 12 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in Control.
The Grantee shall be subject to reasonable limitations on the number of
requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.

(b)               Method of Exercise. The Option shall be exercisable by
delivery of an exercise notice (a form of which is attached as Exhibit A) or by
such other procedure as specified from time to time by the Administrator which
shall state the election to exercise the Option, the whole number of Shares in
respect of which the Option is being exercised, and such other provisions as may
be required by the Administrator. The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price. The Option shall be deemed
to be exercised upon receipt by the Company of such notice accompanied by the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 3, below.

(c)                Responsibility for Taxes. The Grantee acknowledges that,
regardless of any action taken by the Company or, if different, the Grantee’s
employer (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the

 

A-1

 

--------------------------------------------------------------------------------

 

Grantee (“Tax-Related Items”) is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.
Furthermore, the Grantee acknowledges that the Company and/or the Employer (1)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant or vesting of the Option, the issuance of Shares under
the Option, the subsequent sale of Shares acquired pursuant to such issuance and
the receipt of any dividends; and (2) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction, the Grantee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Grantee hereby authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:

(i) withholding from wages or other cash compensation paid to the Grantee by the
Company or the Employer;

(ii) withholding from the proceeds of the sale of Shares acquired upon exercise
of the Option, either through a voluntary sale or through a mandatory sale
arranged by the Company (on the Grantee’s behalf pursuant to this authorization
without further consent); or

(iii) withholding in Shares to be issued upon exercise of the Option.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee will be deemed to have been issued the full number of
Shares subject to the exercised portion of the Option, notwithstanding that a
number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.

Finally, the Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if the Grantee fails to comply with
his or her obligations in connection with the Tax-Related Items.

3.                  Method of Payment. Payment of the Exercise Price shall be
made by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law:

(a)                cash;

(b)               check;

(c)                surrender of Shares or delivery of a properly executed form
of attestation of ownership of Shares as the Administrator may require which
have a Fair Market Value on the date of surrender

 

A-2

 

--------------------------------------------------------------------------------

 

or attestation equal to the aggregate Exercise Price of the Shares as to which
the Option is being exercised; provided, however, that Shares acquired under the
Plan or any other equity compensation plan or agreement of the Company must have
been held by the Grantee for a period of more than six (6) months (and not used
for another Award exercise by attestation during such period); or

(d)               payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (i) shall provide written instructions to E*Trade
Financial Services, Inc. (or any other Company-designated brokerage firm) to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate Exercise Price payable for
the purchased Shares and (ii) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.

4.Conditions Upon Exercise of Option.

(a) Notwithstanding any other provision of this Option Agreement (including
without limitation Section 2):

      i.    No certificates representing Shares shall be issued unless and until
the Grantee or his or her legal representative shall have satisfied all
Tax-Related Items pursuant to Section 2(c) hereof.

      ii.    The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) unless there is an
available exemption from any registration, qualification or other legal
requirement applicable to the Shares, the completion of any registration or
other qualification of the Shares under any local, state, federal or foreign
law, or under rulings or regulations of the U.S. Securities and Exchange
Commission (the “SEC”) or other governmental regulatory body (including any
applicable foreign regulatory body), which the Administrator shall, in its sole
and absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any local, state, federal or foreign
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable and (D) the lapse of any such reasonable
period of time following the date the Option is exercised as the Administrator
may from time to time establish for reasons of administrative convenience. The
Grantee understands that the Company is under no obligation to register or
qualify the Shares with the SEC or any local, state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, the Grantee agrees that the Company
shall have unilateral authority to amend the Plan and the Agreement without the
Grantee’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares.

(b)The Option may not be exercised if the issuance of the Shares subject to the
Option upon such exercise would constitute a violation of any Applicable Laws.
If the exercise of the Option within the applicable time periods set forth in
Section 5, 6 and 7 of this Option Agreement is prevented by the provisions of
this Section 4(b), the Option shall remain exercisable until one (1) month after
the date the Grantee is notified by the Company that

 

A-3

 

--------------------------------------------------------------------------------

 

the Option is exercisable, but in any event no later than the Expiration Date
set forth in the Notice.

5.                  Termination or Change of Continuous Service.

(a)               In the event the Grantee’s Continuous Service terminates,
other than for Cause, the Grantee may, but only during the Post-Termination
Exercise Period (set forth in the Notice), exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service. In no event, however, shall the Option be exercised later
than the Expiration Date set forth in the Notice.

(b)              In the event of the Grantee’s change in status from Employee,
Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in place and vesting of the Option shall continue to
vest in accordance with the Vesting Schedule set forth in the Notice; provided,
however, that with respect to any Incentive Stock Option that shall remain in
effect after a change in status from Employee to Director or Consultant, such
Incentive Stock Option shall cease to be treated as an Incentive Stock Option
and shall be treated as a Non-Qualified Stock Option on the day three (3) months
and one (1) day following such change in status. Except as provided in Sections
6, 7 and 8 below, to the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the Post-Termination Exercise Period, the Option shall terminate.

(c)               Leave of Absence. During any authorized leave of absence, the
vesting of the Option as provided in this schedule shall be suspended after the
leave of absence exceeds a period of ninety (90) days. For purposes of an
Incentive Stock Option, in the case of any leave of absence exceeding three
months where reemployment upon expiration of the leave is not guaranteed by
statute or contract, the Incentive Stock Option shall be treated as a
Non-Statutory Stock Option on the date three months and one day following the
date that the leave of absence exceeds three months. Vesting of the Option shall
resume upon the Grantee’s termination of the leave of absence and return to
service to the Company or a Related Entity. The Vesting Schedule of the Option
shall be extended by the length of the suspension.

6.                  Disability of Grantee. In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (but in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date; provided, however, that if such Disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code and the
Option is an Incentive Stock Option, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
Termination Date. To the extent that the Option was unvested on the Termination
Date, or if the Grantee does not exercise the vested portion of the Option
within the time specified herein, the Option shall terminate. Section 22(e)(3)
of the Code provides that an individual is permanently and totally disabled if
he or she is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.

7.                  Death of Grantee. In the event of the termination of the
Grantee’s Continuous Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Service as a

 

A-4

 

--------------------------------------------------------------------------------

 

result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 8 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months from the date of
death (but in no event later than the Expiration Date). To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.

8.                  Transferability of Option. The Option, if an Incentive Stock
Option, may not be transferred in any manner other than by will or by the laws
of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee. The Option, if a Non-Qualified Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator. Notwithstanding the foregoing, the Grantee may
designate one or more beneficiaries of the Grantee’s Incentive Stock Option or
Non-Qualified Stock Option in the event of the Grantee’s death on a beneficiary
designation form provided by the Administrator. Following the death of the
Grantee, the Option, to the extent provided in Section 8, may be exercised by
the Grantee’s legal representative or by any person empowered to do so under the
deceased Grantee’s will or under the then applicable laws of descent and
distribution. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company or any Related
Entity. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

9.                  Nature of Grant. In accepting the grant of the Option, the
Grantee acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;

(c) all decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Option and the Shares subject to the Option, and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which is
outside the scope of the Grantee’s employment or service contract, if any;

(f) the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;

(g) the Option and the Shares subject to the Option, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or welfare or retirement benefits or similar payments;

(h) the Option grant and the Grantee’s participation in the Plan shall not
create a right to employment or right to serve as an Employee or Consultant,
shall not be interpreted as forming an employment or service contract with the
Company, the Employer or any other Related Company

 

A-5

 

--------------------------------------------------------------------------------

 

and shall not interfere with the ability of the Company, the Employer or any
other Related Company, as applicable, to terminate the Grantee’s employment or
service relationship (if any);

(i) unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Grantee may provide as
a Director of a Related Company;

(j) unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Grantee may provide as
a Director of a Related Company;

(k) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(l)  if the Grantee exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(m) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Grantee’s
Continuous Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
employed or the terms of the Grantee’s employment or service agreement, if any),
and in consideration of the grant of the Option to which the Grantee is
otherwise not entitled, the Grantee irrevocably agrees never to institute any
claim against the Company, the Employer or any other Related Company, waives the
Grantee’s ability, if any, to bring any such claim, and releases the Company,
the Employer and any other Related Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;

(n) for purposes of the Option, the Grantee’s Continuous Service will be
considered terminated as of the date the Grantee is no longer actively providing
services to the Company, the Employer or any other Related Company (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Grantee’s is
employed or the terms of the Grantee’s employment or service agreement, if any),
and unless otherwise expressly provided in this Agreement or determined by the
Company, (1) the Grantee’s right to vest in the Option under the Plan, if any,
will terminate as of such date and will not be extended by any notice period
(e.g., the Grantee’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment or service agreement, if any); and (2) the period
(if any) during which the Grantee may exercise the Option after such termination
of Grantee’s Continuous Service will commence on the date the Grantee ceases to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where the Grantee is employed or terms
of the Grantee’s employment or service agreement, if any; the Administrator
shall have the exclusive discretion to determine when the Grantee is no longer
actively providing services for purposes of his or her Option grant (including
whether the Grantee may still be considered to be providing services while on a
leave of absence);

(o) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or

 

A-6

 

--------------------------------------------------------------------------------

 

substituted for, in connection with any corporate transaction affecting the
shares of the Company; and

(p) the Grantee is outside the United States, neither the Company, the Employer
nor any other Related Company shall be liable for any foreign exchange rate
fluctuation between the Grantee’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to the Grantee
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise.

10.              No Advice Regarding Grant. The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan, or the Grantee’s acquisition
or sale of the underlying Shares. The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.

11.              Data Privacy. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this Agreement and any other Option
grant materials (“Data”) by and among, as applicable, the Company, the Employer
and any other Related Entity for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all Options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan.

The Grantee understands that Data may be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company,
E*Trade Financial Services, Inc. and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Grantee understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, the Grantee’s employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Grantee’s consent is that the Company
would not be able to grant the Grantee Options or other equity awards or
administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.

 

A-7

 

--------------------------------------------------------------------------------

 

12.              Rights as Shareholder. Neither the Grantee nor any person
claiming under or through the Grantee shall have any of the rights or privileges
of a shareholder of the Company in respect of any Shares issuable hereunder
unless and until certificates representing such Shares (which may be in
uncertificated form) will have been issued and recorded on the books and records
of the Company or its transfer agents or registrars, and delivered to the
Grantee (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, the Grantee shall have all the rights
of a shareholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

13.              Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.

14.              Entire Agreement: Governing Law. The Notice, the Plan and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California, U.S.A.
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California, U.S.A. to the rights and duties of the parties. Should any provision
of the Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

15.              Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.

16.              Interpretation and Amendments. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the Option are
subject to, and shall be administered in accordance with, the provisions of the
Plan, as the same may be amended from time to time, provided that no amendment
may, without the consent of the Grantee, affect the rights of the Grantee under
this grant of the Option in a materially adverse manner, provided that any
amendment that is required or advisable, as determined in the sole discretion of
the Administrator, in order to facilitate compliance with applicable law, shall
not required consent of the Grantee. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the Option shall not be considered
as affecting the Grantee’s rights in a materially adverse manner. Any question
or dispute regarding the administration or interpretation of the Notice, the
Plan or this Option Agreement shall be submitted by the Grantee or by the
Company to the Administrator. The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

17.              Dispute Resolutions; Venue. The provisions of this Section 17
shall be the exclusive means of resolving disputes arising out of or relating to
the Notice, the Plan and this Option Agreement. The Company and the Grantee,
including any of the Grantee’s assignees pursuant to Section 5, above (the
“Parties”), shall attempt in good faith to resolve any disputes arising out of
or relating to the Notice, the Plan and this Option Agreement by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either Party by notice of a written statement of the
Party’s position and the name and title of the individual who will represent the
Party. Within thirty (30) days of the written notification, the Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been

 

A-8

 

--------------------------------------------------------------------------------

 

resolved by negotiation, the Parties agree that any suit, action, or proceeding
arising out of or relating to the Notice, the Plan or this Option Agreement
shall be brought in the United States District Court for the Northern District
of California located in the City of San Jose, California (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the Parties shall submit to the
jurisdiction of such court. The Parties irrevocably waive, to the fullest extent
permitted by law, any objection the Party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 17
shall for any reason be held invalid or unenforceable, it is the specific intent
of the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

18.              Conformity to Securities Laws. The Grantee acknowledges that
the Plan and this Option Agreement are intended to conform to the extent
necessary with all provisions of the U.S. Securities Act of 1933, as amended,
and the Exchange Act, and any and all regulations and rules promulgated
thereunder by the U.S. Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Option are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Option Agreement shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

19.              Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

20.              Adjustments. The number and type of Shares subject to the
Option and exercise price Option is subject to adjustment as provided in Section
11 of the Plan. The Grantee shall be notified of such adjustment and such
adjustment shall be binding upon the Company and the Grantee.

21.              Restrictions on Resale. The Grantee hereby agrees not to sell
any Shares at a time when Applicable Laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as the Grantee’s Continuous Service continues and for such period
of time after the termination of the Grantee’s Continuous Service as the Company
may specify.

22.              Successors and Assigns. The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Agreement shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.

23.              Severability. Should any provision of the Notice, the Plan or
this Agreement be determined to be invalid or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

24.              Electronic Delivery and Acceptance. The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

A-9

 

--------------------------------------------------------------------------------

 

25.              Language. If the Grantee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

26.              Imposition of Other Requirements. The Company reserves the
right to impose other requirements on the Grantee’s participation in the Plan,
on the Option and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

27.              Amendments. The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially diminish any of the Grantee’s rights under this
Agreement, provided that any amendment that is required or advisable, as
determined in the sole discretion of the Administrator, in order to facilitate
compliance with applicable law, shall not required consent of the Grantee. The
Company reserves the right to impose other requirements on the Option and the
Shares acquired upon vesting of the Option, to the extent the Company determines
it is necessary or advisable under the laws of the country in which the Grantee
resides pertaining to the issuance or sale of the Shares or to facilitate the
administration of the Plan.

28.              Counterparts. For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

29.              Waiver. The Grantee acknowledges that a waiver by the Company
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee or any Grantee.

30.              Recovery of Erroneously Awarded Compensation. If the Grantee is
now or hereafter subject to any policy providing for the recovery of Option,
Shares, proceeds or payments to the Grantee in the event of fraud or other
circumstances, then this Option, and any Shares issuable upon the exercise of
the Option or proceeds therefrom, are subject to potential recovery by the
Company under the circumstances provided under such policy as may be in effect
from time to time.

31.              Insider Trading/Market Abuse Laws. The Grantee acknowledges
that, depending on the Grantee’s country, Grantee may be subject to insider
trading restrictions and/or market abuse laws, which may affect Grantee’s
ability to acquire or sell Shares or rights to Shares (e.g., Options) under the
Plan during such times as the Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in Grantee’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Grantee acknowledges that it is the Grantee’s responsibility
to comply with any applicable restrictions, and the Grantee is advised to
consult with the Grantee’s own personal legal and financial advisors on this
matter before taking any action related to the Plan.

 

A-10

 

--------------------------------------------------------------------------------

 

APPENDIX

TO THE

PERICOM SEMICONDUCTOR CORPORATION

2014 STOCK AWARD AND INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT

 

Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan, the Agreement and the
Notice.

 

Terms and Conditions

 

This Appendix includes additional or different terms and conditions that govern
the grant of the Option to the Grantee if he or she is in one of the countries
listed below. This Appendix is part of the Agreement.

 

If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working, is considered a resident of another country
for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
the Grantee under these circumstances.

 

Notifications

 

This Appendix also includes information regarding securities, exchange controls
and certain other tax or legal issues of which the Grantee should be aware with
respect to his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Grantee not rely on the
information in this Appendix as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date at the time that the Grantee exercises the Option or the Grantee
sells Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to his or her situation.

 

Finally, if the Grantee is a citizen or resident of a country other than the one
in which he or she is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the information contained herein may not be
applicable in the same manner to him or her.

 

 

HONG KONG

 

Terms and Conditions

 

Sale Restriction

Any Shares received at vesting are accepted as a personal investment.  In the
event that any portion of the Option vests and the Grantee exercises the Option
within six months of the Date of Grant and receive Shares, the Grantee agrees
that he or she will not sell or otherwise dispose of such Shares prior to the
six-month anniversary of the Date of Grant.

 

A-11

 

--------------------------------------------------------------------------------

 

Notifications

 

Securities Law Information

WARNING: The Option and the Shares underlying the Option do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or its Related Entities participating in the Plan. The
Grantee should be aware that the contents of the Agreement have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. Nor have the documents been reviewed by any regulatory authority
in Hong Kong. The Agreement and the Plan are intended only for the personal use
of each Grantee and may not be distributed to any other person. The Grantee is
advised to exercise caution in relation to the offer of the Option. If the
Grantee is in any doubt about any of the contents of the Agreement or the Plan,
the Grantee should obtain independent professional advice.

 

 

TAIWAN

 

Notifications

 

Securities Law Information

The offer of participation in the Plan is available only for Employees,
Directors and Consultants of the Company and its Related Companies. The offer of
participation in the Plan is not a public offer of securities by a Taiwanese
company.

 

Exchange Control Information

The Grantee may acquire and remit foreign currency (including proceeds from the
sale of Shares or the receipt of any cash dividends) into and out of Taiwan up
to US$5,000,000 per year without justification.

 

If the transaction amount is TWD500,000 or more in a single transaction, the
Grantee must submit a Foreign Exchange Transaction Form and also provide
supporting documentation to the satisfaction of the remitting bank. If the
transaction amount is US$500,000 or more, the Grantee may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
The Grantee is advised to consult his or her personal advisor to ensure
compliance with applicable exchange control laws in Taiwan.

 

A-12

 

--------------------------------------------------------------------------------

 